    Case 6:19-cv-00053-JCB-JDL Document 43 Filed 05/03/19 Page 1 of 3 PageID #: 338
        Case 6:19-cv-00053-JDK-JDL Document 37 Filed 04/24/19 Page 1 of 2 PagelD #: 308

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      United States District Court
                                                                for the
                                                      Eastern District of Texas
                                                                                                     Cler

         TYSON AND BILLY ARCHITECTS, PC



                            Plainliff(s)
                                V.                                        Civil Action No. 6:19-CV-00053-JDK-JDL

        KINGDOM PERSPECTIVES, G.P. LTD.,
         JIM LAPORTE AND JONATHAN PINO


                           Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CHAD ENCHEFF
                                           10560 FALLOW LANE
                                           CONROE, TEXAS 77303




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: WILLIAM S. HOMMEL, JR.
                                           HOMMEL LAW FIRM
                                           5620 OLD BULLARD ROAD, SUITE 115
                                           TYLER, TEXAS 75703



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             4/24/19                                                                      A,.
                                                                                      Signature of Cle k or Dep ty Clerk
     Case 6:19-cv-00053-JCB-JDL Document 43 Filed 05/03/19 Page 2 of 3 PageID #: 339


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 6:19-cv-00053-JDK-JDL


                                                           PROOF O SERVICE
                     (This section sho ld not he filed with the court unless equired by Fed. R. Civ. P. 4 (l))


           This summons for (nam of individual and titl , if any) CHAD ENCHEFF

 was received by me on (date) 04/24/2019


               I personally served the summons on the individual at (plac )

                                                                                on (date) ; or


               l left the summons t the individual s residence or usual place of abode with (name)

                                                                 , a person of suitable age and discretion who resides there,
           on (date) , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of in ivid al) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                                on (date) ; or


               I retu ned the summons unexecuted because                                                                        or


               Other (specify): I delivered a true copy of the Summons+ to CHAD ENCHEFF at 10560 Fallow Lane,
                                Conroe, TX 77303 on April 29, 2019 at 2:31 p.m., by Certified Mail, return-receipt requested.



           My fees are                             for t avel and $                  for services, for a total of $ q.OO


           1 declare under penalty of perj ry that this info mation is true.



 Date: 05/03/2019
                                                                                          Server .v signature



                                                                 Michael J. Collins Process Server PSC-359 expires 07/31/2020
                                                                                        Printed name and title


                                                                                    110 N College Ave #1002
                                                                                        Tyler, TX 75702

                                                                                          Serv r's address



Additional information egarding attempted service, etc:


  + ; and Complaint, having first endorsed theron date of delivery
  Certified Mail Number 9414 7266 9904 2132 0675 84
  PS Form 3811 and tracking information are attached
5/3/2019   Case 6:19-cv-00053-JCB-JDL Document 43DSPS Tracking®
                                                   Filed   05/03/19 Page 3 of 3 PageID #: 340




     Add a tracking number


                                                                                                              Showing: j a



                        9414726699042132067581

                        Delivered:
                        CONROE, TX 77303 on April
                        29, 2019 at 2:31 pm

                        Expected Delivery on:
                        Monday, April 29, 2019 by
                        8:00pm




                               Return Receipt (Form 3811) Barcode
                    i                                                       A. Signature                                      Agent
                                                                            x€)
                                                                            B. Received by (Pfifitgd Name)
                                                                                                                              Addressee
                                                                                                                    C. Data of Delivery

                                                                            D te-gelivery address ditferent from item 1 ? ' f~i Yes
                           WO mb 2135 Qb?5 A4                                  If YES, enter delivery ad ress below: No

                    11. Article Addressed to:
                    ! ChadEncheff
                    | 10560 Fallow Lane
                    ! Conroe, TX 77303
                                                                           3. Service Type:
                                                                            n ertified Mail
                                                                               Certified Mail Restricted Deli ery
                                                                                              Reference Information



                     2. Certified Mail (Form 3800) Article Number                  B Homniel

                    ) WN ViHili inij 5 3,? 111,75 fl:ii
                    IPS For 3811, Facsimile, July 2015                                                       Domestic Return Receipt




                                                               UPDATED 5/3/2019 11:51 AM


https://m.usps.com/m/Trac ConfirmAction                                                                                                   1/1
